Title: [Diary entry: 10 November 1785]
From: Washington, George
To: 

Thursday 10th. Thermometer at 59 in the Morning— at Noon and  at Night. There having fallen so much rain in the Night as to convince me that the Straw which I had placed between the Cieling & the Wall of my Ice House, must have got wet, and being in some doubt before of the propriety of the measure, lest it should get damp, heat, & rot; I had it all taken out, leaving the Space between unfilled with any thing. Went up to Alexandria to meet the Directors of the Potomack Company. Dined at Mr. Fendalls (who was from home) and returned in the Evening with Mrs. Washington. Mr. George Washington & his wife who accompanied us remaining to a Ball. Planted 8 of the Hemlock Pine which were brought from Neabsco in my Shrubberies—More still wanting to make up the deficiencies.